Title: The Farmers General: Memorandum for the American Commissioners, 14 February 1777
From: Farmers General
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Du 14 fevrier 1777.
Les Fermiers généraux avanceront deux millions aux termes proposés. Le premier million sera payé le 15 May préfix. Le second le 15 Aoust et ils en seront remboursés en Tabacs qui leur seront livrés dans les ports de france avant la fin de décembre prochain.
Le prix proposé de 4 s. la livre dans les Magasins de la Virginie et du Maryland est beaucoup trop considérable. Les fermiers généraux croyent être bien assurés que le prix courant des Tabacs des premiers crus de Virginie n’excede pas 12 l.t. le cent pezant, et celuy du Maryland est encore au dessous.
Il n’est pas possible en effet que les habitans de ces Colonies ayant des besoins sans autre ressource pour s’en procurer que leurs Tabacs et ayant plus de deux récoltes accumulées tiennent leurs Tabacs à un prix excessif.
Il en est de même du prix proposé pour le transport des Tabacs en france. Le Compte Simulé joint aux propositions ne l’établit qu’à 138 l.t. 8 s. quoiqu’on y ait porté une double commission et qu’on n’ait eu aucun égard au bénéfice que feront les marchandises de france qui seront achetées avec l’argent fourni par les fermiers généraux.
Enfin ce qui doit fixer toute Incertitude sur les prix c’est Le Marché qu’ont déja conclu les fermiers généraux et celuy que leur propose de conclure une Compagnie de Négocians très solvables à raison de 32 l.t. Le cent pezant poids de Marc de Tabac rendu en france payable en Lettres à Trois usances du jour de la livraison.
D’après ces faits, dont les fermiers généraux donneront preuve, ils offrent de prendre tout le Tabac qui sera transporté en france à raison de 6 s. La Livre ou 30 l.t. pezant poids de Marc avec les réfractions, allouances et deductions ordinaires, en remboursement des deux millions de leurs avances, et après leur remboursement ils payeront au même prix Tout le Tabac qui arrivera en france en a[rgent] ou en Lettres sur leur Receveur général à un mois d’usance[?].
Lorsque les deux millions auront été acquittés et que l’excédent des Tabacs qui pourront arriver leur aura [été] remis de bonne foy dans le courant de cette année, ils [ne] feront aucune difficulté de renouveller le marché proposé pour les trois années suivantes, et de faire l’avance des trois millions qui sont demandés payables aux époques qui seront convenues.
Mais cette seconde avance qui présente un nouveau traité doit dépendre de l’exécution entiére du premier traité et ce n’est qu’à la fin de l’année ou au commencement de la prochaine qu’on peut s’en occuper.
